Citation Nr: 1743534	
Decision Date: 09/29/17    Archive Date: 10/10/17

DOCKET NO.  13-32 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for hypertension. 

2.  Entitlement to an earlier effective date for the grant of service connection for sleep apnea disability.

3.  Entitlement to an earlier effective date for the grant of service connection for right Achilles tendon disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. M. Georgiev, Associate Counsel


WITNESS AT BOARD HEARING

Witness:  The Veteran


INTRODUCTION

The Veteran served on active duty from October 1971 to October 1973 and July 1977 to April 1995.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of June 2011, June 2014 and August 2014 rating decisions of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA). 

In May 2017, the Veteran testified before the undersigned during a video Board hearing held at the RO.  A copy of the hearing transcript has been associated with the claims file. 


FINDINGS OF FACT

1.  In a March 1996 rating decision, the RO denied service connection for hypertension.  The Veteran was notified of that decision and his appeal rights.  He did not appeal the decision.  

2.  New evidence has been associated with the claims file since the March 1996 rating decision which denied service connection for hypertension which relates to an unestablished fact necessary to substantiate the claim.    

3.  The preponderance of the evidence is in favor of finding that the Veteran has a hypertension disability that is etiologically related to a disease, injury, or event which occurred in service.

4.  The evidence of record contains June 2012 correspondence as to sleep apnea which may be construed as a claim to reopen the service connection claim for sleep apnea.  The evidence of record does not contain any earlier formal or informal claim filed prior to June 2012 for the grant of service connection for sleep apnea.

5.  The evidence of record does not contain any earlier formal or informal increased rating claim filed prior to June 2013 for the grant of service connection for right Achilles tendonitis.


CONCLUSIONS OF LAW

1.  The March 1996 rating decision denying service connection for hypertension is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.156(b), 20.1103 (2016).

2.  Evidence received since the March 1996 rating decision is new and material and the claim of entitlement to service connection for hypertension is reopened.  38 U.S.C.A. § 5108  (West 2014); 38 C.F.R. § 3.156(a)  (2016).

3.  Service connection for hypertension is warranted.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

4.  The criteria for an effective date of June 18, 2012, but no earlier, for the grant of service connection for sleep apnea, are met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016); 38 C.F.R. § 3.155 (in effect prior to March 24, 2015).  

5.  The criteria for an effective date prior to June 2013 for the grant of service connection for right Achilles tendonitis are not met.  38 U.S.C.A. §§ 5107, 5110 (West 2014); 38 C.F.R. §§ 3.102, 3.400 (2016); 38 C.F.R. § 3.155 (in effect prior to March 24, 2015).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence Hypertension

Pursuant to 38 U.S.C.A. § 7104 (b), a decision by the Board may not thereafter be reopened and allowed and a claim based upon the same factual basis may not be considered.  As well, a claim that has been denied in a final unappealed rating decision by the RO may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(c).  

The exception to this rule is described under 38 U.S.C.A. § 5108, which provides that "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."  Therefore, once a rating decision has been issued, absent the submission of new and material evidence, the claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. §§ 5108, 7104(b); 38 C.F.R. § 3.156, 20.1105; see Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial).  

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).  

The claim for hypertension was denied in March 1996 as there was no definitive diagnosis of hypertension.  The Veteran was informed of the decision and of his procedural and appellate rights via correspondence dated in March 1996.  He did not appeal the decision which became final.  § 7105(c).  

The pertinent evidence added to the record subsequent to the March 1996 rating decision consists of the report of a VA examination and clinical records which include diagnoses of hypertension.  This evidence is new and material evidence to reopen the claim.  See 38 C.F.R. § 3.156(a).  

Hypertension Service Connection

Legal Criteria

VA has a duty to provide claimants with notice and assistance in the development of their claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159 (2014).  In light of the fully favorable decision herein, no further discussion of compliance with VA's duty to notify and assist is necessary.  See Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2014).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310 (2014).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).


Analysis and Facts

The evidence of record supports that the Veteran has a present hypertension disability and is at least in equipoise as to if that disability was permanently aggravated by service.   

Under VA regulations, hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 CFR 4.104, DC 7101.  

In this case, the Veteran has active service for approximately two decades.  Several readings in the STRs reflect hypertension defined by VA regulations, as well as within the year after service.  The STRs show readings of elevated diastolic blood pressure, 90 or above, in September 1982; February 1987; February 1991; October 1991; January 1992; and January  1993.  In December 1994, blood pressure was 126/90, and there was a notice to monitor blood pressure.  In September 1995, blood pressure readings were 140/90, 132/90, 134/90 and borderline hypertension was diagnosed.

The Veteran appeared for a VA examination in July 2013.  The examiner found the diagnosis of current hypertension less likely as not related to service.  The examiner stated that the in-service blood pressure readings were isolated readings and that, at separation, his condition was consistent with borderline hypertension, but there was no diagnosis of hypertension.  The examiner noted that the onset of hypertension was most likely 1999.  

The Veteran testified at the May 2017 Board hearing.  The Veteran indicated that during active service he performed medical duties and he received clinical training.  Indeed, the Veteran was awarded the expert field medical badge.  DD-214 reflects health care administration and health services.  The Veteran indicated that he took blood pressure readings numerous times during service and feels extremely comfortable taking and reading blood pressure, and diagnosing hypertension and prehypertension, and he did so as part of his official duties.  He stated that at the least, he suffered from prehypertension in service and he believes that his hypertension had onset in service and can be linked to service.

In light of the evidence as so stated, the Board concludes that the evidence is at the very least in relative equipoise as to whether the Veteran's current hypertension had onset or was caused or permanently aggravated by his service.  The Veteran has a diagnosis of current hypertension.  He stated that he is competent to diagnosis hypertension and prehypertension, which the Board concedes based on his in-service medical training and testimony.  He stated that his hypertension is likely related to his service having onset during service, as reflected by the prehypertension readings in the STRs.  The Board acknowledges the VA examiner's negative nexus opinion.  However, even if the Veteran's diagnosis of hypertension was not until 1999, demonstration of prehypertension during service raises the distinct possibility that the hypertension had onset during service and is so linked to service, as supported by the Veteran's testimony and the STRs.

When the totality of the evidence supports the Veteran's claim or is in relative equipoise, the Veteran prevails on his claim.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Having resolved any doubt in favor of the Veteran, the Board concludes service connection for hypertension is warranted.

Earlier Effective Dates

Legal Criteria

Unless specifically provided otherwise, the effective date of an award based on a claim for service connection benefits shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application for such benefits.  The effective date shall be the later of either the date of receipt of claim, or the date entitlement arose.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. 
§ 3.400(b)(2)(i) (2016).  

The terms "claim" and "application" mean a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p) (2016).  Generally, the date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r) (2016).  A specific claim in the form prescribed by VA must be filed in order for benefits to be paid or furnished to any individual under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151(a) (2016).

Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or a person acting as next friend of the claimant who is not sui juris may be considered an informal claim.  Such informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  38 C.F.R. § 3.155(a) (in effect prior to March 24, 2015).

The Board notes that on March 24, 2015, VA amended its adjudication regulations to require that all claims governed by VA's adjudication regulations be filed on standard forms prescribed by the Secretary, regardless of the type of claim or posture in which the claim arises.  See 79 Fed. Reg. 57660 (Sept. 25, 2014).  The amendments, however, are only effective for claims and appeals filed on or after March 24, 2015.  As the appeal in this case was filed prior to that date, the amendments are not applicable in this instance and the regulations in effect prior to March 24, 2015 will be applied in this case.

In Brokowski v. Shinseki, 23 Vet. App. 79, 84 (2009), the United States Court of Appeals for Veterans Claims (Court) held that an informal claim must be (1) a communication in writing that (2) expresses an intent to apply for benefits, and (3) identifies the benefits sought.  See also Brannon v. West, 12 Vet. App. 32, 35 (1998) (holding that before VA can adjudicate original claim for benefits, "the claimant must submit a written document identifying the benefit and expressing some intent to seek it").


Facts and Analysis

In December 2010, the Veteran's representative filed a claim for service connection for sleep apnea.  There is no earlier claim for service connection for sleep apnea.  An April 2011 rating decision denied service connection for sleep apnea.  The Veteran submitted a Notice of Disagreement (NOD), received June 18, 2012; this NOD was not timely.

Received June 28, 2013, the Veteran submitted claims for sleep apnea and right Achilles tendon.  A June 2014 rating decision granted service connection for sleep apnea and assigned an effective date of June 28, 2013.  An August 2014 rating decision granted service connection for right Achilles tendonitis with an effective date assigned of June 28, 2013.

The record reflects email correspondence from the Veteran to his representative DAV in July 2010, in which the Veteran indicates he wished to raise the issues of service connection for sleep apnea and Achilles tendonitis.  Also in July 2010, the DAV submitted a statement of claims, but did not mention sleep apnea or Achilles tendonitis.  

In October 2013, the Veteran submitted a letter requesting an extension of time to submit an NOD to sleep apnea.  The Veteran indicated that at the time the NOD was due in April 2012, he was suffering the ramifications of several surgeries.  In May 2014, the Veteran reiterated his request.

In the case of sleep apnea, the Board cannot accept the June 2012 correspondence as NOD, as it was not timely.  Except in the case of simultaneously contested claims, a claimant, or his or her representative, must file a NOD with a determination by the agency of original jurisdiction within one year from the date that that agency mails notice of the determination to him or her.  Otherwise, that determination will become final.  38 C.F.R. § 20.302 (a).

However, the Board construes the June 2012 correspondence as a claim to reopen the issue of service connection for sleep apnea.  Therefore the request for earlier effective date is granted, to the extent that the effective date for sleep apnea is granted from June 18, 2012.  

The Board does not accept the Veteran's request for an extension of time to file NOD as to sleep apnea, as it was submitted in October 2013, many months after the NOD was submitted in June 2012.  Under 38 CFR 3.109 (b), where an extension is requested after expiration of a time limit, the action required of the claimant or beneficiary must be taken concurrent with or prior to the filing of a request for extension of the time limit, and good cause must be shown as to why the required action could not have been taken during the original time period and could not have been taken sooner than it was.  Here, the Veteran could have submitted the request for extension of time with the June 2012 correspondence but did not, as such, good cause is not shown.

In regard to right Achilles tendonitis, the request for earlier effective date must be denied.  While the Veteran submitted his claim to his representative in 2010, the representative is not a VA employee.  There is no indication that the claim for right Achilles tendon was received by VA prior to June 2013.



ORDER

New and material evidence has been received to reopen a claim of entitlement to service connection for hypertension.  

Entitlement to service connection for hypertension is granted.

An earlier effective date of June 18, 2012, is warranted for the grant of service connection for sleep apnea.  The appeal is granted.

Entitlement to an earlier effective date for the grant of service connection for right Achilles tendon disability is denied.




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


